Citation Nr: 0004232	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-32 336	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the spine.  

2.  Entitlement to service connection for claimed residual 
disability due to a contusion of the left upper quadrant of 
the abdomen, residual disability due to a sural nerve injury, 
and residual disability due to pneumonia.  

3.  Entitlement to an increased evaluation for the service-
connected varicose veins of the right leg, currently 
evaluated as 40 percent disabling.  

4.  Entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound (GSW) of the left 
thigh with damage to Muscle Group XIII, and a left total knee 
arthroplasty, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for the service-
connected residuals of a GSW of the right lower extremity 
with damage to Muscle Groups XIII and XV, currently evaluated 
as 10 percent disabling.  

6.  Entitlement to an increased (compensable) the service-
connected GSW of the left lower leg.  

7.  Entitlement to an increased (compensable) the service-
connected residuals of a contusion of the lower back.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to 
August 1954.  

This appeal arises from a July 1990 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
of service connection for arthritis of the spine.  

By rating decision of November 1991, the RO denied the claims 
for increase.  

By rating decision of October 1992, the RO denied the claims 
of service connection for residuals of a contusion of the 
left upper quadrant of the abdomen, residuals of sural nerve 
injury and residuals of pneumonia.  

The RO has considered the matter characterized as service-
connection for arthritis of the spine in the context of 
whether of new and material had been submitted to reopen the 
claim.  As the Board finds that finality does not apply in 
this case, the pertinent issue is as presented on the first 
page of this document.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for arthritis 
of the spine is plausible and capable of substantiation.  

2.  The veteran's varicose veins of the right leg are 
productive of no showing of pronounced disablement, secondary 
involvement of the deep circulation with ulceration and 
pigmentation, persistent swelling only subsiding slightly 
with recumbency elevation, eczema or ulceration; or 
persistent edema, stasis pigmentation or eczema, and 
persistent ulceration.   No more than severe disablement is 
shown.  



CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
service connection for arthritis of the spine.  38 U.S.C.A. 
§ 1110, 5107, 7104 (West 1991 & Supp. 1999)  

2.  The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected varicose veins 
of the right leg are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104 including Diagnostic Codes 7120, 7121 (1999).  

(The issues of service connection for the residuals of 
contusion of the left upper quadrant of the abdomen, 
residuals of a sural nerve injury, and residuals of pneumonia 
and increased ratings for the service-connected GSW residuals 
and low back disability are the subjects of the Remand 
portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Background

A careful review of the service medical records shows that 
the veteran sustained a contusion to the lower back in 
August 1950 when he was driving and was forced off the road.  
He also sustained a contusion of the left upper quadrant of 
the abdomen.  Diminished peristalsis was noted.  It was noted 
that he was also wounded in the left thigh by enemy mortar 
fire.  There was no open wound, but a hard mass of blood 
which was later opened by medical personnel.  In 
September 1950, it was noted that he had a skin graft of the 
left thigh and that the skin graft at that time was healing.  

In November 1950, the veteran was hospitalized after 
sustaining a penetrating missile wound above and below the 
right knee.  It was noted that there was no nerve or artery 
involvement.  There also was no bony pathology shown.  He was 
transferred to a station hospital in December 1950 where the 
wound was debrided and granulated well thereafter.  X-ray 
examination revealed findings of a shell fragment 
approximately 15mm in diameter, located about 1 cm anterior 
to fibular shaft, 11 cm below its proximal end.  Another such 
smaller fragment was present lateral to fibular shaft, 10 cm 
below this point.  The shell fragment was approximately 5 mm 
in diameter, present subcutaneously in the anterior-lateral 
aspect of the thigh, 7 cm above the superior border of the 
patella.  There was no fracture visualized.  While 
hospitalized, he suffered pneumonia due to aspiration of 
vomitus.  Physical examination also showed the abdomen was 
soft with slight tenderness in the right upper quadrant and 
local rebound tenderness, not marked.  It was also noted that 
the veteran had bad cramping and aching in his right calf and 
posterior surface of the right thigh.  He had a repair of his 
shrapnel wounds of the right leg and knee, and he complained 
of pain in the calf of his right leg that radiated to his 
thigh.  

In July 1952, the veteran was seen complaining of a raw 
feeling in the stomach.  Six days later, he was treated for 
epigastric burning.  In December 1952, he complained of much 
pain in the back, legs and shoulders.  He stated that when 
moving around, the pain moved to his shoulders.  There was no 
limitation of motion or local tenderness.  

After service, the veteran underwent VA examination in 
November 1960.  The veteran complained of pain in both legs 
due to shrapnel wounds sustained in service and also 
complained of pain in his back during prolonged standing, 
walking or strenuous lifting.  He stated that his right leg 
was painful on weight bearing and at night.  He claimed the 
pain sometimes disturbed his sleep.  Physical examination 
presented no visible evidence of circulatory disturbance 
resulting from the wounds or nerve damage.  Over the 
posterior surface of the upper third of the left leg was a 
skin graft, about 7 by 4 cm in size.  The skin graft was not 
tender or adherent, and there was no evidence of muscle 
damage of the underlying structures.  Over the right 
popliteal area was a scar about 7 by 5 cm in size.  This scar 
was mildly adherent to the underlying structure, but was not 
tender to pressure.  There was minimal damage to Muscle Group 
XV.  Over the posterior surface of the right leg was a 
vertical scar about 7 by 1 cm that was nonsymptomatic, not 
adherent, and did nothing to the underlying structure.  He 
had full range of motion in both hips, knees and ankles.  His 
spine was normal in appearance.  He was able to bend forward 
and place his fingertips to the floor, and there was no 
restriction of lateral or backward bending.  Patrick's test 
and straight leg raising test were negative.  There was mild 
tenderness, especially over the sacro-iliac joints.  The 
pertinent diagnosis was that of history of injury to the 
back.  

In November 1960, a certificate of attending physician was 
submitted by E.J. Dunning, MD, who stated that he treated the 
veteran in July and August 1958 and April 1959.  The veteran 
complained of low back pain.  

The veteran underwent VA examination in August 1962.  He 
complained of cramping in his legs and discomfort that 
prevented him from sleeping more than one hour per night.  He 
also related that he was unable to do any prolonged walking 
or standing.  He complained that his back felt tight all the 
time and he was required to stop and exercise it.  The 
examiner stated that the scars and muscle damage in the 
veteran's legs and thighs had not changed since his VA 
examination of November 1960.  Physical examination revealed 
the veteran had full range of motion of both hips, both knees 
and both ankles.  There was no evidence of muscle atrophy, 
nerve or blood vessel damage.  The thighs and legs were 
unusually well supplied with well developed symmetrical 
musculature.  Good pulsations were felt in both posterior 
tibial and dorsalis pedis arteries.  His back showed no gross 
visible abnormality.  He was able to bend forward and place 
his fingertips within six inches of the floor.  There was 
mild limitation of motion of lateral and backward bending.  
He did not complain of pain in performing these motions, but 
stated that his back felt tight and like it was drawing.  
There was tenderness over the muscles adjacent to the right 
side of the lumbar spine.  There was no tenderness over the 
lumbar spine or the sacro-iliac joints.  Patrick's test and 
straight leg raising tests were negative, bilaterally.  X-ray 
studies of the lumbosacral spine showed slight right convex 
scoliosis.  The transverse processes of the fourth lumbar 
body were not distinctly visualized.  There was no gross 
abnormality otherwise noted.  The pertinent diagnoses were 
those of residuals of shrapnel wounds of both legs, history 
of injury of the back and scoliosis, by x-ray.  

The veteran underwent VA examination in November 1965.  He 
complained of hurting in the chest and pain in his legs.  
Physical examination of the cardiovascular system revealed 
the heart was normal.  The musculoskeletal system showed no 
detectable change.  He complained of many symptoms, but there 
was no wasting of muscle groups or change in his scars.  
Although he complained of leg cramps, his movements of the 
legs, back and ankles were normal.  X-ray study of the chest 
showed the thoracic cage, heart, aorta and lung fields were 
negative.  The pertinent diagnoses were those of residuals of 
shrapnel wounds of both legs, history of injury of the back 
and scoliosis.  

In November 1968, the veteran was hospitalized by VA for low 
back pain and pain of both lower extremities of many years 
duration.  He had varicosities of the right leg of a few 
years duration.  He had good peripheral pulses with venous 
insufficiency.  There was a scar on the outer aspect of the 
right knee as a result of a previous gunshot wound.  While 
hospitalized, his pain was not limited to the right leg but 
was in both lower extremities and lower back.  There was no 
evidence of objective findings in the lower extremities 
except for the veins and the oscillometry studies were 
normal.  An orthopedic consultation failed to find any 
abnormality of the back.  There was a mild elevation of the 
serum uric acid in absence of any objective findings of gout.  
The pertinent discharge diagnosis was that of low back 
strain.  

In July 1970, the veteran underwent a VA orthopedic 
examination.  He complained of severe pain in his low back 
with aching down his legs which was of five to six days 
duration.  He had numerous episodes of recurrent backache and 
leg ache with his legs drawing up and having to have his legs 
pulled straight by his wife.  Physical examination revealed 
excellent range of back motion with him bending well in all 
directions.  There was no muscle spasm.  On bending to the 
left, he complained of pain in the right low back and, on 
bending to the right in the left side, on straight back, in 
the midline.  Knee and ankle jerks were active and equal.  
Straight leg raising was not remarkable.  Although he did 
complain of some discomfort, the examiner would not interpret 
the straight leg raising as a positive test.  Motor testing 
was not remarkable.  Sensory examination was not remarkable.  
X-ray studies of the lumbosacral spine showed no definite 
abnormalities.  The diagnosis was that of low back pain.  The 
examiner prescribed Wintergreen and a chair brace for the 
veteran.  He noted that this could be of some value, although 
he was not totally sure since he was unable to arrive at a 
definite diagnosis.

In September 1971, the veteran was treated at the Nalle 
Clinic for an industrial compensation claim.  It was noted 
that the accident had occurred on September 16, 1971, and he 
was first treated on September 30, 1971.  The records 
indicated that veteran stated that he was lifting an air 
conditioner out of a window and almost fell, hurting the 
lower part of his back on the left side.  The examiner 
described the injury as an acute low back strain.  The 
examiner indicated that the veteran's disability was the 
result of the aforementioned injury, but the examiner did not 
believe this was a permanent defect.  The examiner also 
related that the veteran had a long history of chronic low 
back discomfort subsequent to a war injury, 20 years prior to 
the examination.  Physical examination showed some tightness 
of the low back with paravertebral muscle spasm.  Straight 
leg raising was negative.  Knee and ankle reflexes were 
active and equal.  There was no sensory loss  and no motor 
power loss in the legs.  X-ray examination showed what 
appeared to be a facet dysmmetry of the superior facets of L-
4 with the left one appearing to be rotated almost facing 
backward.  The examiner indicated that he suspected that an 
old injury was the cause of the veteran's recurrent back 
difficulty.  He also stated that he felt that the veteran had 
a fresh muscle spasm because of the fall.  In October 1971, 
the lumbosacral spine x-rays showed narrowing at L-4 as well 
as L-5 with a lumbar scoliosis.  

In November 1971, a letter was received indicating, in 
pertinent part, that the veteran had worked from April to 
November 1971 when he was released due to his inability to 
perform all phases of his job because of a back injury.  

In November 1971, the veteran was treated by Ira H. Rapp, MD.  
Dr. Rapp found degenerative disc disease, L4-L5 with moderate 
stiffness of the lumbar spine.  The prognosis was static.  

In January 1972, the veteran underwent a VA examination.  He 
complained of back and leg pain.  He stated that his back had 
hurt since Korea.  The veteran indicated that, since his 
August 1950 back injury in service, he had had constant 
radiating low back pain.  The pain was made worse by walking, 
sitting or standing in one position too long or riding in an 
automobile.  It was not influenced by coughing or sneezing or 
climate changes.  X-ray examination of the lumbar spine dated 
July 1970 showed there was moderate rotoscoliosis with a 
convexity to the right.  There was moderate narrowing of the 
interspace between L4-L5 and S1.  There were no other 
skeletal changes.  The examiner indicated that the veteran 
had mild scoliosis.  His pelvis was level, and he was able to 
forward bend and place his fingertips within four inches of 
the floor.  He had very little restriction of lateral or 
backward bending and complained of pain on forward, backward, 
and lateral bending and of soreness of that region.  He 
complained of tenderness over the distal portion of the 
dorsal spine, and the entire length of the lumbar spine, but 
not over the sacroiliac joints.  He complained of pain and 
muscles adjacent to the lumbar spine, but they showed no 
evidence of muscle spasm.  Straight leg raising and Patrick's 
test were mildly positive, bilaterally.  The pertinent 
diagnoses were those of complaint of chronic bronchitis and 
dorsal spine scoliosis.  

In April 1972, VA received a November 1971 letter sent to the 
veteran from David S. Humphries, MD.  This letter indicated 
that it was Dr. Humphries' opinion that the veteran's back 
pain was not going to be relieved by outpatient treatment.  
He stated that the veteran needed to have surgery on his back 
for the purpose of fusing the vertebra which was cracked by a 
previous injury.  

In May 1972, the veteran underwent an examination for the 
North Carolina Department of Social Services for Mecklenberg 
County.  The veteran complained of severe low back pain.  The 
medical history indicated that the veteran was involved in an 
incident in service wherein his back was injured.  He was 
discharged from the service with this injury recorded.  He 
was having recurrent difficulties after a recent minor 
injury.  His x-ray studies revealed what appeared to be a 
fracture of the lamina at the L-4 level with displacement of 
the articular facet.  The examiner stated that the veteran 
could only do light type work and needed a spine fusion to 
mitigate his problems.  The diagnosis was that of severe low 
back pain because of old injury.  

VA outpatient treatment records dated from 1975 to 1977 
associated with the claims folder show that the veteran was 
treated for back pain and atypical chest pain.  

Private medical records from February to May 1977 from 
Charlotte Memorial Hospital and Medical Center were obtained 
and associated with the claims folder.  These records show 
that the veteran was treated for back pain, atypical chest 
pain and cardiomyopathy, secondary to hypothyroidism.  

Private medical records dated from 1978 to 1980 indicate that 
the veteran was treated for a number of disabilities, to 
include atypical chest pain, angina, ischemic heart disease 
and low back pain.  Specifically, in January 1979, he was 
treated for burning pain of the left posterior thigh since 
1950.  Physical findings showed an oval scar of the left 
posterior thigh with hypoesthesia.  There were also moderate 
varicose veins.  Pulses in the left posterior thigh were 
absent.  The diagnosis was that of painful scar secondary to 
war injury.  The prognosis was poor for recovery.  

The veteran was seen on an outpatient basis by VA in 1982 and 
1983.  Throughout his visits, his complaints were of 
backaches as a result of his injury sustained in service.  
Specifically, in December 1982, the veteran was seen in the 
VA outpatient treatment clinic regarding his low back 
disorder.  Examination of the back revealed straight leg 
raising was positive at 75 degrees.  Without his back brace, 
he was able to accomplish flexion to 60 degrees, bend 
laterally to the left to 15 degrees and to the right to 
10 degrees.  Rotation was accomplished to 30 degrees, 
bilaterally.  There was a definite right paravertebral muscle 
spasm, but no pelvic tilt.  There also were definite 
bilateral popliteal tenderness on compression, which was 
worse on the right than the left, and minimal reflexes at 
knees and ankles whereas during his last examination, no 
reflexes were obtained in the right knee or at least they 
were reported to have been diminished to absent.  The veteran 
was unable to walk on his heels or toes.  He was unable to 
pick a reflex hammer off the floor when he knelt in a chair 
and was unable to flex his trunk when he was on his hands and 
knees on the examining table.  These latter two components 
were noted to be consistent with a large functional component 
in his complaints.  The examiner indicated, however, that the 
right paravertebral spasm was certainly indicative of a 
problem.  The diagnosis was that of low back problem, 
unresolved.  He was scheduled for an EMG.  In January 1983, 
he underwent the EMG which produced evidence of neuropathic 
changes at L5 and S1.  This appeared to be chronic.  There 
was no evidence of an acute process.  

The veteran and his wife testified at a personal hearing 
before a hearing officer at the RO in August 1983.  He 
claimed that his back disability at the time of the hearing 
was the same back injury that he sustained in service and had 
nothing to do with his attempt to lift an air conditioner 
after service.  He testified that he did not ever pick up the 
air conditioner and that his back began to spasm when he bent 
over to pick the unit up.  He testified that his physicians 
had told him on different occasions that his back disability 
was in the area where he sustained a contusion to his low 
back and that his back injury had always been described as an 
old injury.  His wife also testified that the physicians told 
them that the veteran's back condition was the result of an 
old injury.  

The veteran was hospitalized by VA in August 1984.  He was 
seen primarily for arthritis of the left knee of unknown 
etiology.  Hypertensive arteriosclerotic heart disease with 
stable angina (old myocardial infarction by history) and 
degenerative disc disease of the lumbar spine were also noted 
as disabilities.  

VA outpatient treatment records dated from 1983 to 1988, show 
that the veteran was treated on a continuous basis regarding 
complaints of low back pain.  Degenerative disc disease, 
lumbar scoliosis, chronic low back pain and lumbar 
radiculopathy were variously diagnosed.  

In June 1988, a letter was received by VA from a medic who 
was stationed with the veteran in Korea.  He indicated, in 
pertinent part, that, in August 1950, he had assisted the 
injured when a truck was blown off a mountainside in Korea.  
He related that the men did not have proper medical tags made 
for them.  He made no mention of specifically assisting the 
veteran.  

VA outpatient treatment records from July 1988 to June 1990 
were obtained and associated with the claims folder.  In 
July 1988, a chest x-ray study was done and showed a 
questionable small density of the left lower lobe.  It was 
noted that he was a smoker.  From March to June 1990, the 
records show treatment for back and right knee pain.  A TENS 
unit was prescribed.  

VA outpatient treatment records in 1990 and 1991 were 
obtained and associated with the claims folder.  In 
December 1990, he complained that his right leg caused his 
lower back to become painful.  The examiner noted marked 
varicose veins in the right leg with massive deep scarring of 
the right thigh.  It was noted that he walked with his right 
knee bent because it hurt when he straightened the knee out.  
In June 1991, he was seen complaining of his left thigh pain.  
In July 1991, he was seen for gait problem because of his 
chronic low back pain which radiated to his right leg, 
shrapnel wound of the right leg, knee and genu valgum.  It 
was noted that he used a TENS unit, knee brace and cane for 
walking.  

A January 1973 statement was received by VA in August 1991, 
from the veteran's former employer who indicated, in 
pertinent part, that the veteran had back and leg trouble 
when he came to work in 1962.

The veteran underwent a VA examination in September 1991.  He 
complained of back, right knee and right thigh pain.  He had 
varicose veins largely at the lateral surface of the leg, 
starting above the junction of the middle and lower thigh and 
extending downward to 2/3 of calf.  The varicose veins were 
rather large, measuring as much as two centimeters or more in 
diameter.  They emptied easily and the tourniquet test 
indicated that they were largely fed from above, but there 
was some incompetence of the perforating connecting veins.  
The condition was well controlled with elastic stockings.  
Surgery was not indicated.  Musculoskeletal examination 
revealed complaints of back pain.  Deep tendon reflexes were 
equal and active at the knees and ankles.  He had a healed 
right heel.  There was a slight pelvic tilt on the right.  
Straight leg raising was negative to 90 degrees, bilaterally.  
Backward flexion was 5 degrees and forward flexion was 
accomplished to 60 degrees.  Right and left lateral flexion 
was accomplished to 20 degrees, and right and left lateral 
rotation was also accomplished to 20 degrees.  He had 
sustained shell fragment wounds to his right leg and right 
thigh.  The right thigh wound was approximately 3 to 4 inches 
long and was over the flexor tendon of the hamstrings, 
laterally on the right.  Z-plasty had been done.  The wound 
was non tender and not adherent.  It was associated with the 
above described varicosities.  There was a linear incision 
approximately 4 inches long on the lateral surface of the 
right calf.  It was asymptomatic and non tender.  It was of 
the lower margin of the varicosities described above.  The 
veteran stated that he sustained shell fragment wounds to the 
left calf, but there were no visible scars.  The left thigh 
posteriorly near the gluteus was a site of an injury from 
shell fragment.  It was approximately 2 inches in diameter 
and had been grafted.  It was well healed, non tender and non 
adherent.  He walked with a marked limp and carried a cane.  
He favored his right leg.  He had a right brace for the right 
knee.  Range of motion of the right knee was unremarkable and 
no instability was noted.  X-ray examination of the right 
knee was normal.  No fractures or dislocations were seen.  X-
ray examination of the lumbar spine showed scoliosis in the 
lumbar spine to the right side.  The apex was at L2.  There 
was narrowing of the L1-L2 and L2-L3 disc spaces.  At the L2-
L3 level, this narrowing was associated with sclerosis and 
hypertrophic spurring.  The remaining disc spaces appeared 
maintained.  No acute bony changes were noted.  X-ray study 
impression was that the right knee was normal and that there 
was scoliosis in the lumbar spine with degenerative arthritis 
and degenerative disc changes.  The pertinent diagnoses were 
those of varicose veins, right leg, secondary to wounds 
incurred in combat; history of operation for varicose veins 
of the right knee; weakness of the right knee and occasional 
collapse of the right knee; residuals of GSW to the right 
leg, Muscle Group XV; history of shell fragment wound of the 
right thigh, Muscle Group XIII; residuals of shell fragment 
wounds of the left buttocks, Muscle Group XIII, with skin 
graft, asymptomatic; history of superficial shell fragment 
wound of the left thigh; history of residuals of contusions 
of the low back and history of myocardial infarction.  

In April 1992, VA received inpatient treatment records from 
Charlotte Memorial Hospital dated in June 1979 and June 1986.  
In June 1979, he was treated for atypical chest pain and low 
back pain.  In June 1986, he was treated for syncopal 
episode, history of thrombophlebitis and pulmonary emboli and 
angina.  

In 1992, the veteran obtained Office of the Surgeon General 
(SGO) records, which were associated with the claims folder.  
These records show that the veteran was hospitalized for, 
amongst other conditions,  a contusion of the abdomen in 
August 1950 and pneumonia in November 1950.  

In October 1993, the veteran underwent an arthroscopic 
examination and partial medial meniscectomy.  The 
postoperative diagnosis was that of degenerative changes, 
medial compartment of patellofemoral joint and degenerative 
medial meniscal tear.  One week after his diagnostic 
arthroscopy and partial meniscectomy, it was noted that the 
veteran had severe bicompartmental disease with Grade III to 
IV osteochondral changes.  He was also noted to have a large 
effusion and fluid as well as meniscal shavings were sent for 
pathology.  During the physical examination, the veteran 
reported that his pain was much better; however, he still had 
some intermittent effusions.  His knee was neurovascularly 
intact, and the wounds looked good.  The sutures were 
removed.  The assessment was that of severe degenerative 
joint disease of the left knee, pseudogout.  

In March 1994, the veteran underwent a VA orthopedic 
examination.  The examination report indicated that the 
veteran was status post sural nerve injury as well as some 
vein stripping on the right side and GSW injuries for which 
he had been ambulating with crutches.  He most recently had 
undergone arthroscopic surgery of the left knee which 
revealed patellofemoral degenerative arthritic changes, 
medial and lateral tibiofemoral degenerative changes as well 
as medial meniscal tears.  He diagnostically had three 
compartment disease of his left knee. 
The examination revealed range of motion of the left knee 
from full extension to 110 degrees of flexion.  He had 
tenderness to palpation of the patellofemoral joint.  He had 
marked crepitus with range of motion and had no ligamentous 
instability of his knee.  The assessment was that he had 
significant degenerative arthritic changes of the left knee 
of all three compartments.  The veteran's prolonged 
ambulation with crutches secondary to his service-connected 
right leg condition increased stress on the left knee and 
most likely was the etiology for the early osteoarthritic 
changes of his left knee.  X-ray examination of the left knee 
showed evidence of early spur formation involving the 
articular margin of the patella noted.  The visualized bony 
structures of the knee were intact and otherwise 
unremarkable.  The joint space was anatomical.  

The veteran also underwent a medical examination for diseases 
of the arteries and veins in March 1994.  The veteran 
complained of large ropy varicose veins from the right ankle 
to the right knee, more on the lateral than the medial 
surface.  He complained of aching and burning in the past 
with episodes of phlebitis.  He stated that there had been no 
recent episode.  He wore elastic stockings for support on the 
right and left, but still had significant aching and swelling 
about the right ankle at times as far down as the right calf.  
He also had some tenderness to touch on occasion.  Upon 
disrobing, the veteran had very prominent superficial 
varicosities, lateral surface, right lower extremities, just 
at the surface of the knee.  The examiner was unable to feel 
any cords, ropes, or tenderness higher in the thighs in the 
right or left.  On elevation, varicosity on the right leg 
slowly drained.  If occluded, and then in the dependent 
position, there was immediately filling of the vein 
indicating incompetent valves.  On the left, there was no 
immediately apparent varicosity significance.  There was some 
increased venous pattern about the left knee but this was not 
tender.  No pattern was seen in the leg below or the thigh 
above.  The right calf measured 14 3/4 inches circumference.  
Left calf measured 14 inches.  There was no tenderness over 
the calves.  The pulses were visible, 2+ and equal.  There 
was prompt return of arterial capillary circulation upon 
squeezing the toes of both feet.  Femoral pulses were brisk 
and equal.  The diagnoses were those of varicose veins (the 
veteran had post operative varicose veins stripped in the 
lower right extremity with residual incompetent varicose 
veins superficial saphenous), history of multiple episodes of 
phlebitis, healed, and varicose veins, superficial, left 
knee.  

In May 1994, the veteran was examined at the Carolina Medical 
Center for a work-up of the left knee.  Physical examination 
revealed range of motion from 5 degrees short of full 
extension to 95-100 degrees of flexion.  He was 
neurologically intact on the left side.  There was a small 
amount of effusion.  There was tenderness mostly over the 
medial compartment, although the lateral compartment had a 
large amount of crepitus, and in the patellofemoral 
compartment as well.  X-rays of both knees revealed fairly 
good joint space retained in the right knee but the left knee 
showed marked medial compartmental disease with subchondral 
sclerosis.  The lateral compartment also seemed a little 
compressed as well.  There was some patellofemoral changes in 
the left knee.  The assessment was that of left knee 
degenerative joint disease.  The examiner stated that the 
veteran would require a total replacement of the left knee.  
The examiner stated that the veteran would require the joint 
replacement not only for his arthritis, but with the severe 
pain and with the sural nerve neuropathy, he was sometimes 
crutches-bound secondary to the pain in both legs.  

Also associated with the claims folder was a January 1995 
operative report from the Carolina Medical Center.  The 
procedure performed was left total knee arthroplasty.  

The veteran underwent a VA examination in June 1996.  He gave 
a history of a total left knee replacement, GSW residuals of 
the right lower extremity with injury to Muscle Group XV and 
XVI, heart disease and chronic obstructive lung disease. The 
examination revealed that the veteran had a halting gait 
because of his use of Canadian type crutches.  It was noted 
that he had a left total knee replacement.  The 
cardiovascular system showed the heart had normal sinus 
rhythm without murmur.  All peripheral pulses were present.  
The veteran did give a history of arterial sclerotic heart 
disease with angina but indicated he only used one bottle of 
Nitroglycerin per year.  Examination of the varicose veins 
revealed he had extensive varicose veins of the left lower 
leg stripping the lesser and greater saphenous system.  The 
respiratory system showed some increase in AP diameter.  He 
had a past history of smoking but hadn't smoked in years.  
His lungs were essentially clear to auscultation and 
percussion.  Examination of the left knee revealed a well-
healed incision from a total knee replacement.  He had full 
extension at 0 degrees with flexion to 140 degrees.  
Ligaments were intact.  He had some changes of degenerative 
joint disease.  He was able to stand on his heels and toes.  
He could squat.  Examination of the lumbosacral spine was 
essentially normal.  He supposedly had 1 cm shortening of the 
left with some pelvic tilt.  He also had an old GSW to the 
right lower extremities involving Muscle Groups XV and XVI.  
Neurological examination showed the deep tendon reflexes were 
normoactive and he had median and nerve dysfunction of the 
right lower leg.  He had a history of a sural nerve injury in 
the right lower extremity, but this was not demonstrated at 
the time of the examination.  X-ray examination of the chest 
showed mild cardiomegaly, other wise unremarkable.  The x-ray 
of the lumbosacral spine showed scoliosis, spondylosis and 
multi-level degenerative disc disease.  The left knee x-ray 
study revealed a total knee replacement with question of 
effusion.  A pulmonary function test (PFT) showed mild 
restrictive lung disease.  The pertinent diagnoses were those 
post status left total knee replacement, old GSW of the left 
thigh, old GSW to the right lower extremity involving Muscle 
Group XV and XVI, arteriosclerotic heart disease by history, 
varicose veins of the lower leg, chronic obstructive lung 
disease by history and degenerative disc disease of the 
lumbosacral spine.  

The veteran underwent VA orthopedic examination in 
March 1998.  He complained of difficulty with his knees, long 
standing.  He noted that he had daily pain.  His left knee 
was swollen and had a healed anterior arthrotomy scar that 
was warm, irritable and unstable.  There was left knee 
crepitus.  He lacked final five degrees of extension and had 
110 degrees of flexion.  He walked with a limp, pushing his 
walker.  He stated that he previously had a right knee 
diagnosis of arthritis, but that it was not symptomatic at 
the time of the examination.  The examination revealed some 
crepitus, otherwise normal, with full extension and locking 
at 0 degrees and flexion to 140 degrees.  The left knee was 
stable to stress.  The diagnoses were those of total left 
knee arthroplasty for degenerative arthritis, symptomatic, 
with pain and swelling and reduced motion, and history of 
arthritis of the right knee with crepitation, otherwise a 
normal examination.  

He also had a VA muscle examination.  He gave a history of 
residual muscle damage due to GSW trauma of the right thigh 
as well as lower extremity and the left thigh.  Physical 
examination of the left side for residuals of GSW of the left 
thigh revealed a small scar laterally to posteriorly.  The 
scar was not symptomatic and there was scant loss of muscle 
mass.  The muscle group involved the biceps, femurs and 
semitendinosus.  Muscle mass, including the quadriceps, had 
good tone.  He was able to extend his hip, flex his knee and 
to rotate the flexed knee a few degrees.  This was the basic 
function for this muscle group, and this function did stay 
intact.  There were very little residual symptoms secondary 
to this reduction of Muscle Group XIII.  In the right lower 
extremity, he had Muscle Groups XV and XIII involved.  This 
was part of the medial thigh group.  He was able to adduct 
and flex the hip.  However, he had more extensive scarring, 
particularly posteriorly just behind the right knee.  He 
retained good muscle tone as well as almost no discernible 
mass at the time of the examination and he was able to both 
adduct reasonably to about 20 degrees and flex his hip.  The 
diagnoses were GSW injury muscle group XIII, left thigh; 
muscle group XV and XIII, right lower extremity with 
resultant scars, good remaining tone and minimal decreased 
function.  

The veteran also underwent a VA arteries and veins 
examination in March 1998.  On inspection of the left lower 
leg, he only had very superficial venule pattern and no real 
varicosities.  He was sensitive, however, in the left lower 
extremity along the long scar of the superficial saphenous 
which was harvested for his cardiac bypass surgery.  However, 
he had arterial pulses in his feet with no varicosities of 
note in the left lower extremity.  The right lower extremity 
was different, he was even wearing elastic supports.  He had 
large, ropy, cigarette-size, varicose veins of the 
superficial saphenous and posteriorly behind the knee to the 
beginning of the femoral system.  He did not have veins that 
extended into his groin.  There was some warmth to these 
veins on palpation; none were tender, reddened or discolored.  
He had no tenderness to palpation over the calf.  He had 
prompt return of circulation on elevating the left and the 
veins collapsed.  He had brisk arterial pulses in the right 
foot, some coolness distally, but prompt return of 
circulation and blanching in five seconds.  He had a definite 
by history deep vein phlebothrombosis which was no longer 
present.  He was taking aspirin but no coagulant.  The 
diagnoses were those of history of phlebothrombosis, right 
lower extremity, with resultant varicose veins secondary to 
injury of the right lower extremity, large, under treatment 
and superficial venules left lower extremity, with 
tenderness, site of recent excision for graft left 
superficial saphenous.  

The medical records were received by VA in April 1998 from 
the Carolina Bone and Joint Clinic regarding treatment for 
the veteran's lumbosacral spine.  
In August 1996, the veteran underwent a MRI of the spine at 
the Union Regional Medical Center.  At L2-L3, there was mild 
degenerative spondylosis without significant compromise of 
the neural foramina or central spinal canal.  No disc 
herniation or protrusion was noted.  At L3-L4, there was a 
moderate degenerative spondylosis producing a mild moderate 
central canal stenosis and mild stenosis of both right and 
left sided neural foramina.  There was moderately severe 
degenerative facet hypertrophic change which was also 
affecting the neural foramina.  At L4-L5, there was a 
moderate central and left sided disc protrusion which effaced 
the anterior thecal sac.  There was moderate central canal 
stenosis produced by this protrusion.  There was narrowing of 
both lateral recesses and neural foraminal produced by 
rotatory scoliosis, disc protrusion and bilateral moderately 
severe degenerative facet hypertrophic change.  At L5-S1, no 
significant disc bulge or protrusion central canal stenosis, 
or neural foramina stenosis was identified.  There was 
degenerative change in the right sacral wing area producing a 
picture of pseudoarthrosis.  There was no severe compression 
fracture identified.  Marrow signal was unremarkable.  X-ray 
examination of the lumbosacral spine showed fairly severe 
degenerative changes at essentially all levels.  There was no 
definite fracture or other acute abnormality identified at 
any location.  Vertebral alignment was satisfactory.  There 
was no evidence of bone destruction identified.  The x-ray 
study impression was that of fairly severe degenerative 
changes involving the lumbar spine.  

In December 1996, the veteran was hospitalized at the Union 
Regional Medical Center.  He had a preoperative diagnosis of 
L4-L5 spinal stenosis with herniated disc.  He underwent a 
L4-L5 bilateral laminectomy and decompression.  


Entitlement to service connection for arthritis of the spine.  

The veteran asserts that he has degenerative changes 
including arthritis of the lumbar spine which are due to his 
injuries in service or the result of the service-connected 
disability.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a question of medical diagnosis or causation, 
competent evidence to the effect that the claim is plausible 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Based on its review of the record, the Board finds that the 
veteran has submitted a well-grounded claim of service 
connection for arthritis of the spine.  In this regard, the 
Board notes that, at the VA examination in September 1991, 
the veteran complained of severe back pain.  X-ray studies 
performed at that time revealed findings of scoliosis, 
degenerative changes and degenerative disc disease of the 
lumbar spine.  The examiner noted that he had a significant 
impairment of low back motion.  The pertinent diagnosis was 
that of history of contusion of the low back with residuals.  

Thus, given the medical evidence showing that the veteran may 
have lumbar spine degenerative changes as residuals of the 
service-connected contusion of the lower back, the veteran's 
claim of service connection is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  


Varicose Veins

By rating action of January 1961, the veteran was granted 
service connection for post operative right leg varicose 
veins and assigned a 20 percent evaluation under Diagnostic 
Code 7120, effective in September 1960.  By rating decision 
of November 1977, the veteran's disability was 
recharacterized as post operative right leg varicose veins 
with a history of thrombophlebitis.  The evaluation was 
increased from 20 percent to 40 percent, effective in 
July 1977.  This rating has been in effect since that time.  
Since the rating has been in effect in excess of 20 years, 
the rating of 40 percent for this disability is protected.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (1998).  

As previously stated, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco.  

Effective on January 12, 1998, varicose veins and 
thrombophlebitis are to be rated under new criteria codified 
at 38 C.F.R. § 4.104 including Diagnostic Codes 7120, 7121.  

Under the new criteria, a 40 percent rating is warranted 
where varicose veins or thrombophlebitis is productive of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation is 
warranted where the disorder exhibits persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  

Under the criteria in effect prior to January 12, 1998, a 
40 percent evaluation was warranted where unilateral varicose 
veins were moderate in degree, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm in diameter, marked distortion 
and sacculation with edema and episodes of ulceration and no 
involvement of the deep circulation.  A 60 percent evaluation 
was warranted where unilateral varicose veins were pronounced 
in degree, with findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  Thrombophlebitis warranted a 
60 percent evaluation when there was persistent swelling; 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Therefore, it is necessary that the Board evaluate 
the veteran's varicose veins claim under both the old and new 
criteria.  

It is important to note that the RO has reviewed the claim 
under both criteria and the veteran has been given adequate 
notice and the opportunity to submit evidence or argument on 
the question.  The veteran has also been provided a SSOC 
which provided the veteran with the regulatory requirements.  
The Board finds that there is no prejudice to the veteran in 
the final adjudication of this claim.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  

A review of the evidence of record reveals no evidence 
productive of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, indicative 
of a 40 percent evaluation under the new criteria.  In 
addition, under the criteria in effect prior to 
January 12, 1998, the medical evidence of record showed, 
large, ropy, cigarette-size varicose veins of the right leg, 
two cm or more in diameter.  The varicose veins started above 
the junction of the middle and lower thigh and extend 
downward 2/3 of the calf.  The varicose veins of the right 
leg were not pronounced, as they were noted to empty easily, 
revealed no tenderness on palpation, redness or 
discoloration.  Involvement of the deep circulation, 
ulceration or phlebitis indicative of persistent swelling, 
cyanosis, eczema or ulceration, necessary for a 60 percent 
evaluation under the old criteria was not shown.  Based on 
the foregoing, the medical evidence of record shows that the 
service-connected varicose veins of the right leg are 
productive of disability no more than severe in disablement 
under the criteria in effect prior to January 12, 1998.  That 
level of disability warrants no more than a 40 percent 
evaluation under the old criteria.  



ORDER

As a well-grounded claim for service connection for arthritis 
of the spine has been presented, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  

An evaluation higher than 40 percent for the service-
connected varicose veins of the right leg is denied.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded VA examinations to 
determine the nature and likely etiology of his claimed 
arthritis of the spine.  In addition, all pertinent treatment 
records should be obtained for review.  

The veteran asserts, in essence, that his service-connected 
contusion of the lower back is more severe than the current 
evaluation reflects.  A review of the record reveals that the 
veteran was service connected in 1960 for contusion of the 
lower back, sustained during a jeep accident in service.  The 
record is replete with complaints of lower back disability, 
including arthritis, degenerative disc disease, lumbar 
scoliosis, cracked vertebra, and intervertebral disc disease.  

It is not clear from the record what symptomatology is 
attributable to the veteran's service-connected contusion of 
the lower back.  Prior to adjudication of this issue, the 
veteran should undergo a VA orthopedic examination and the 
examiner should indicate which back symptomatology, if any, 
is related to the contusion of the lower back and which back 
symptomatology is unrelated.  Moreover, a thorough review of 
the claims folder should be performed in this respect.  
Consideration should be given to the decision of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 
and 4.45, as it pertains to pain on use, including flare-ups.  

With regard to entitlement to service connection for the 
claimed residuals of the contusion of the left upper quadrant 
of the abdomen, residuals of the sural nerve injury, and 
residuals of pneumonia, in Robinette v. Brown, 8 Vet. App. 
69, 77 (1995), the Court held that, even prior to the 
submission of a well-grounded claim triggering the duty to 
assist under 38 U.S.C.A. § 5107(a), the VA has an obligation 
under 38 U.S.C.A. §§ 5103(a) and 7722 to advise the appellant 
of the evidence necessary to complete his application for 
benefits.  In this case, the veteran is hereby notified that 
preliminary review indicates that the "evidence necessary to 
complete the application" is medical evidence that he 
suffers from current disability due to disease or injury 
which was incurred in or aggravated by service.  

In addition, the Board finds that further development is 
necessary in order to fully evaluate the severity of the 
service-connected GSW wound residuals.  All pertinent 
treatment records should be obtained.  In addition, the RO 
should address the matter of whether the veteran should be 
assigned separate ratings for the service-connected GSW 
residuals of the left thigh and the left knee replacement.  

Under the circumstances of this case, further assistance is 
required.  This claim is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of all VA 
treatment records dated since 1998 and 
associate them with the claims folder.  

2.  After obtaining an appropriate 
release of information, the RO should 
obtain all private medical records since 
1998, if any, related to treatment of the 
veteran's low back disorder and the 
service-connected GSW residuals and 
associate them with the claims folder.  

3.  The RO should take appropriate steps 
to contact the veteran in order to 
instruct him to submit all medical 
evidence that tends to support his 
assertions that he has current disability 
due to the contusion of the left upper 
quadrant of the abdomen, the sural nerve 
injury, and the episode of pneumonia 
which was incurred in or aggravated by 
service.  

4.  The veteran should be provided a VA 
examination in order to evaluate the 
severity of the service-connected low 
back contusion residuals.  All indicated 
studies, to include any testing deemed 
necessary by the examiner, should be 
performed.  The claims folder should be 
made available to the examiner for 
review.  The orthopedic examiner should 
note any limitation of function, 
weakened, movement, excess fatigability, 
incoordination, and pain with use due to 
the service-connected residuals of the 
contusion of the back.  The extent to 
which these factors affect limitation of 
motion should be reported, if possible.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the nature and extent of any current 
disability including related functional 
loss that is due to the service-connected 
contusion of the lower back.  In 
particular, the examiner should state 
whether the veteran is suffering from 
current disability manifested by 
arthritis or degenerative disc disease of 
the spine due to disease or injury in 
service or the service-connected 
residuals of the contusion of the lower 
back.  

5.  The veteran also should be afforded a 
VA examination in order to determine the 
severity of the service-connected GSW 
residuals.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review in connection with 
the evaluation.  The examiner should 
report detailed clinical findings.  In 
particular, the examiner should offer an 
opinion as to the degree of GSW muscle 
damage in terms of the Rating Schedule.  
The examiner also should offer an opinion 
as to the degree of functional limitation 
due to pain attributable to the service-
connected left knee replacement and, in 
particular, whether he is experiencing 
severe painful motion or weakness with 
respect to the service-connected left 
knee replacement.  

6.  Following completion of these 
actions, the RO should review the 
remaining claims on appeal.  This should 
include consideration of the matter of 
whether the veteran should be assigned 
separate ratings for the service-
connected GSW residuals of the left thigh 
muscle damage and the left total knee 
arthroplasty.  The RO also should 
undertake de novo consideration of the 
issue of service connection for arthritis 
or other degenerative changes of the 
spine in light of the development 
accomplished in connection with the 
request hereinabove.  Consideration also 
should be given to the decision of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.40 and 4.45.  
If any benefit remains denied, the 
veteran and his representative should be 
provided with an appropriate SSOC to 
include a full explanation of the 
applicable laws and regulations used in 
the decision.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters  the Board has remanded to the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

